Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Catherine Denise Randolph appeals the district court’s order issuing a prefiling injunction. We have reviewed the record and conclude that the court did not abuse its discretion issuing the injunction. Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir.2004) (stating standard of review). Accordingly, we grant Randolph’s motion for leave to proceed in forma pauperis and affirm the court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.